Case 5:17-cv-00179-JPB-JPM Document 155 Filed 04/24/20 Page 1 of 4 PageID #: 1794




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY, et al., individually
  and on behalf of a class of all persons
  and entities similarly situated,

                 Plaintiffs,

  v.                                                           Case No. 5:17-CV-00179

  DIRECTV, LLC,

  And

  ACI COMMUNICATIONS, et al.,

                 Defendants.

        PERFECTVISION MANUFACTURING, INC.’S MOTION TO EXTEND DEADLINE
        TO ANSWER OR OTHERWISE RESPOND TO SECOND AMENDED COMPLAINT
                  AND TO SERVE INITIAL DISCOVERY DISCLOSURES

          PerfectVision Manufacturing, Inc. respectfully requests that the Court grant it an

  extension of thirty days to its deadline to answer or otherwise respond to the Second Amended

  Complaint, and to serve its Initial Discovery Disclosures. PerfectVision states the following in

  support of this request:

          PerfectVision was first named in this case in the Second Amended Complaint, which was

  filed on March 19, 2020. (Docket No. 151). PerfectVision was served with the Second Amended

  Complaint on April 6, 2020. Thus, its deadline to answer or otherwise respond to the Complaint

  is April 27, 2020, according to Rule 12(a)(1)(A). Its deadline to serve Initial Discovery

  Disclosures is May 6, 2020 according to Rule 26(a)(1)(D).

          PerfectVision’s undersigned counsel was notified on April 22, 2020 that it had been

  retained to represent PerfectVision in this case. It requested an extension from Plaintiffs’ counsel

  to the deadline to answer or otherwise respond to the Second Amended Complaint that evening.
Case 5:17-cv-00179-JPB-JPM Document 155 Filed 04/24/20 Page 2 of 4 PageID #: 1795




  However, Plaintiffs’ counsel conditioned granting that request on PerfectVision’s counsel

  identifying an individual or individuals who made a telemarketing call, who would be in

  possession of call records, and a discussion concerning preservation of records. Given the short

  timing between undersigned counsel’s retention and the pending deadline and its inability to

  adequately investigate Plaintiffs’ counsel’s demand, PerfectVision brings this request to the

  Court.

           According to Rule 6(b), this Court may grant PerfectVision’s request for extensions “for

  good cause shown.” Fed. R. Civ. P. 6(b). As stated above, PerfectVision’s request is based in

  part on the fact that its counsel was retained a mere five days before the deadline to answer or

  otherwise respond to the Second Amended Complaint, and fourteen days before its Initial

  Discovery Disclosures are due. Certainly, allowing PerfectVision a meaningful opportunity to

  review the Second Amended Complaint and prepare its Initial Discovery Disclosures constitutes

  good cause.

           In addition, though, it must be noted just how little prejudice this request will actually

  cause any party. This case has been pending for over two years – the Complaint was filed

  December 11, 2017 – and it is not currently subject to a scheduling order. See generally, Docket.

  Review of this Court’s decision regarding a Motion to Compel Arbitration and Stay Litigation

  (Docket. No. 15) is still pending before the U.S. Court of Appeals for the Fourth Circuit (Case

  No. 18-1534). A difference of a matter of weeks between the filing of PerfectVision’s response

  to the Second Amended Complaint or its Initial Discovery Disclosures will prejudice no one.

           Of course, the country is also in the midst of a global pandemic as well. In response,

  West Virginia’s Governor has issued a Stay at Home Order (available at: https://coronavirus-

  wvgovstatus-cdn.azureedge.net/STAY_AT_HOME_ORDER.pdf (last viewed April 24, 2020)),




                                                     2
Case 5:17-cv-00179-JPB-JPM Document 155 Filed 04/24/20 Page 3 of 4 PageID #: 1796




  pursuant to which undersigned counsel has closed its offices, and undersigned counsel are

  working from their homes. A simple request for additional time to review the Second Amended

  Complaint and prepare a response, and prepare Initial Discovery Disclosures at this time

  certainly presents good cause.

         For those reasons, and having shown good cause, PerfectVision Manufacturing

  respectfully requests that the Court grant it an extension to its deadline to answer or otherwise

  respond to the Second Amended Complaint until May 27, 2020, and an extension to its deadline

  to provide its Initial Discovery Disclosures until June 6, 2020.



                                                PERFECTVISION MANUFACTURING, INC.
                                                By Counsel,


                                                       /s/ Jacob A. Manning
                                                Denise D. Pentino (W. Va. Bar No. 6620)
                                                Jacob A. Manning (W. Va. Bar No. 9694)
                                                Dinsmore & Shohl LLP
                                                2100 Market Street
                                                Wheeling, WV 26003
                                                (304) 230-1700
                                                (304) 230-1610 (facsimile)
                                                denise.pentino@dinsmore.com
                                                jacob.manning@dinsmore.com




                                                   3
Case 5:17-cv-00179-JPB-JPM Document 155 Filed 04/24/20 Page 4 of 4 PageID #: 1797




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY, et al., individually
  and on behalf of a class of all persons
  and entities similarly situated,

                 Plaintiffs,

  v.                                                            Case No. 5:17-CV-00179

  DIRECTV, LLC,

  And

  ACI COMMUNICATIONS, et al.,

                 Defendants.
                                    CERTIFICATE OF SERVICE

         This is to confirm that a copy of the foregoing Motion was electronically filed on April, 24

  2020. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

  system, and the filing may be accessed through that system.



                                                              /s/ Jacob A. Manning
                                                        Jacob A. Manning




                                                   4
